DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/2/2022 has been entered.

Response to Arguments
Applicant’s arguments with respect to claims 22-40 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Specification
The abstract of the disclosure is objected to because the abstract is over 150 words long.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 22-23, 25-30, 35-36, and 38-40 are rejected under 35 U.S.C. 103 as being unpatentable over Simon (WO2015138981A1), and further in view of Lachner (US20150164366A1).
Regarding Claim 22, Simon discloses a computer-implemented method ([0023] – “The present invention is concerned primarily with systems, devices and methods for the treatment of medical disorders”, [0092] – “executable computer programs (including the system's operating system)”) for determining a stimulated nerve fibre disposed in an anatomical body part of a patient's body ([0025] – “the electrical stimulus waveform may be used to verify that the vagus nerve is in fact being stimulated”), the method comprising executing, on at least one processor of at least one computer ([0092] – “may also comprise a general purpose computer, comprising one or more CPU, computer memories for the storage of executable computer programs (including the system's operating system)”), steps of: 
acquiring, at the at least one processor, stimulation signal data describing a predetermined stimulation signal that is applied to the exterior part by a stimulation device ([0026] – “The system comprises software and hardware components allowing it to fix the parameters of the electrical impulses once they have been optimized”, [0027] – “Once the stimulator is properly placed against the skin on the right or left side of the neck of the patient, electrical impulses are applied through the electrodes of the stimulator to the vagus nerve”), based on the exterior part data (Para [0140] – “the corresponding location of the vagus nerve is determined from the ultrasound image. With these preliminary data, it is then possible to infer the location of the vagus nerve relative to the stimulator”), wherein the stimulation signal data describes one or more known physical properties ([0024] – “Parameters of the nerve stimulation impulse that can be varied include certain aspects of the signal, such as the frequency, amplitude (voltage or current), duty cycle and/or the duration of the electrical impulse”);
acquiring, at the at least one processor, check signal data describing an emitted stimulation signal emitted by the at least one nerve fibre in response to application of the predetermined stimulation signal, wherein the check signal data further describes the result of a measurement of one or more physical properties (Abstract – “scalp electrodes that are used to measure EPs that are evoked by that stimulation”, [0010] – “Evoked potentials are physiological voltage differences”, [0025] – “feedback provided by the system's sensors is used to optimize the signal applied to the nerve”);
determining, by the at least one processor, correspondence measure data describing a degree of correspondence between the predetermined stimulation signal and the emitted stimulation signal based on the stimulation signal data and the check signal data ([0025] – “the demonstrated ability to vary the evoked potential waveform as a function of the parameters of the electrical stimulus waveform may be used to verify that the vagus nerve is in fact being stimulated”, therefore a correspondence can be measured to determine if the vagus nerve is being stimulated), wherein determining the correspondence measure data includes comparing the one or more known physical properties described by the stimulation signal data to one or more physical properties described by the check signal data ([0025] – “the demonstrated ability to vary the evoked potential waveform as a function of the parameters of the electrical stimulus waveform may be used to verify that the vagus nerve is in fact being stimulated”, [0024] – “Parameters of the nerve stimulation impulse that can be varied include certain aspects of the signal, such as the frequency, amplitude (voltage or current), duty cycle and/or the duration of the electrical impulse”, [0010] – “Evoked potentials are physiological voltage differences”);
determining, by the at least one processor, whether the at least one nerve fibre was stimulated by application of the predetermined stimulation signal based on the degree of correspondence ([0025] – “the demonstrated ability to vary the evoked potential waveform as a function of the parameters of the electrical stimulus waveform may be used to verify that the vagus nerve is in fact being stimulated”, therefore a correspondence can be measured to determine if the vagus nerve is being stimulated); and 
determining, by the at least one processor, whether the stimulation device is correctly placed relative to the at least one nerve fibre based on the correspondence measure data ([0025] – “the demonstrated ability to vary the evoked potential waveform as a function of the parameters of the electrical stimulus waveform may be used to verify that the vagus nerve is in fact being stimulated”, therefore a correspondence can be measured to determine if the vagus nerve is being stimulated, [0123] – “Once the stimulator has been preliminarily positioned, testing may be performed in order to ascertain that the position is correct”).
Conversely Simon does not teach acquiring, at the at least one processor, medical image data describing a digital image of the anatomical body part, wherein the anatomical body part contains at least one nerve fibre extending in a direction between an internal part of the anatomical body part and a substantially exterior part of the anatomical body part; 
acquiring, at the at least one processor, atlas data describing an image-based model of the anatomical body part including a representation of the at least one nerve fibre; 
determining, by the at least one processor, exterior part data describing an association between the exterior part and the at least one nerve fibre by transforming and fusing the medical image data and the atlas data; 
wherein the medical image data, represented by at least one of a pixel or a voxel, is mapped to the atlas data in a positional reference system, to generate the exterior part data;
However Lachner discloses acquiring, at the at least one processor, medical image data describing a digital image of the anatomical body part, wherein the anatomical body part contains at least one nerve fibre extending in a direction between an internal part of the anatomical body part and a substantially exterior part of the anatomical body part ([0004] – “the nerve indicating dataset relates to the particular patient and is determined from image data obtained using a suitable modality”, Lachner disclose the imaging data being mapped to atlas data and Para [0013] refers to atlases for many parts of the body including the brain therefore it can be interpreted the medical imaging data would also be an image of the anatomical body part, additionally one of ordinary skill in the art would recognize that the brain would contain at least on nerve fiber extending in a direction between an internal part of the brain and a substantially exterior part of the brain); 
acquiring, at the at least one processor, atlas data describing an image-based model of the anatomical body part including a representation of the at least one nerve fibre ([0004] – “acquiring an atlas dataset representing an atlas of a fibrous structure comprising the neural fibre…the atlas is a generic representation of the fibrous structure comprising generic neural fibres”); 
determining, by the at least one processor, exterior part data describing an association between the exterior part and the at least one nerve fibre by transforming and fusing the medical image data and the atlas data ([0005] – “A third step of the method relates to calculating a matched atlas dataset by registering the atlas dataset with the nerve indicating dataset. In this step, the generic fibrous structure of the atlas is adapted to the anatomy of the patient”, [0014] – “The imaging methods are in particular used for medical diagnostics” therefore it can be interpreted the images are displayed, [0013] – “The atlas of a brain, for example, can comprise the telencephalon” the telencephalon includes the cortex, a registration of the atlas data to the nerve indicating dataset (medical image data) would show the exterior part of the anatomical body part in relation to the nerve fibers therefore exterior part data is determined); 
wherein the medical image data, represented by at least one of a pixel or a voxel, is mapped to the atlas data in a positional reference system, to generate the exterior part data ([0013] – “the atlas is matched to medical image data, and the image data are compared with the matched atlas in order to assign a point (a pixel or voxel) of the image data to an object of the matched atlas”, a registration of the atlas data to the nerve indicating dataset (medical image data) would show the exterior part of the anatomical body part in relation to the nerve fibers therefore exterior part data is generated);
Lachner is an analogous art considering it is in the field of visualizing at least one nerve.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Simon to incorporate the image data and atlas data of Lachner to achieve the same results. One would have motivation to combine because it allows one visualize the location of both ends of a nerve fiber which would aid in the placement of the stimulation device of Simon. 
Regarding Claim 23, Simon and Lachner disclose all the elements of the claimed invention as cited in claim 22.
Simon further discloses determining, by the at least one processor, nerve fibre stimulation data describing whether the at least one nerve fibre has been stimulated by the predetermined stimulation signal based on the correspondence measure data ([0025] – “the demonstrated ability to vary the evoked potential waveform as a function of the parameters of the electrical stimulus waveform may be used to verify that the vagus nerve is in fact being stimulated”, therefore a correspondence can be measured to determine if the vagus nerve is being stimulated).
Regarding Claim 25, Simon and Lachner disclose all the elements of the claimed invention as cited in claim 22.
Conversely Simon does not teach the exterior part data describes a position of the exterior part in the anatomical body part.
However Lachner discloses the exterior part data describes a position of the exterior part in the anatomical body part ([0014] – “The imaging methods are in particular used for medical diagnostics” therefore it can be interpreted the images are displayed, [0013] – “The atlas of a brain, for example, can comprise the telencephalon” the telencephalon includes the cortex, a registration of the atlas data to the nerve indicating dataset (medical image data) as disclosed in [0005] would show the exterior part of the anatomical body part in relation to the nerve fibers and therefore would show the position of the exterior part in relation to a nerve fiber).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Simon to incorporate the image data and atlas data of Lachner to achieve the same results. One would have motivation to combine because it allows one visualize the location of both ends of a nerve fiber which would aid in the placement of the stimulation device of Simon. 
Regarding Claim 26, Simon and Lachner disclose all the elements of the claimed invention as cited in claim 22.
Simon further discloses the check signal data has been generated based on an electric or electromagnetic signal generated by measuring the emitted stimulation signal with a measurement device (Abstract – “scalp electrodes that are used to measure EPs that are evoked by that stimulation”, [0010] – “Evoked potentials are physiological voltage differences”).
Regarding Claim 27, Simon and Lachner disclose all the elements of the claimed invention as cited in claim 22.
Simon further discloses the predetermined stimulation signal has been applied using a stimulation device, wherein the stimulation device has been positioned relative to the exterior part based on the exterior part data ([0027] – “Once the stimulator is properly placed against the skin on the right or left side of the neck of the patient, electrical impulses are applied through the electrodes of the stimulator to the vagus nerve”, Para [0140] – “the corresponding location of the vagus nerve is determined from the ultrasound image. With these preliminary data, it is then possible to infer the location of the vagus nerve relative to the stimulator”).
Regarding Claim 28, Simon and Lachner disclose all the elements of the claimed invention as cited in claim 22.
Conversely Simon does not teach the atlas data contains positional information describing a relative position between the exterior part and the at least one nerve fibre in the image-based model.
However Lachner discloses the atlas data contains positional information describing a relative position between the exterior part and the at least one nerve fibre in the image-based model ([0004] – “acquiring an atlas dataset representing an atlas of a fibrous structure comprising the neural fibre…the atlas is a generic representation of the fibrous structure comprising generic neural fibres”, [0013] – “The atlas of a brain, for example, can comprise the telencephalon” the telencephalon includes the cortex (exterior), a registration of the atlas data to the nerve indicating dataset (medical image data) is disclosed in [0005], it can be interpreted that if the atlas includes the telencephalon it would contain positional information describing a relative position between the exterior part and the at least one nerve fibre in the image-based model).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Simon to incorporate the image data and atlas data of Lachner to achieve the same results. One would have motivation to combine because it allows one visualize the location of both ends of a nerve fiber which would aid in the placement of the stimulation device of Simon. 
Regarding Claim 29, Simon and Lachner disclose all the elements of the claimed invention as cited in claim 22.
Simon discloses sensing stimulations near the surface of the brain which can be argued as the cortex however Simon does not teach acquiring images of the brain with an exterior part being a cortex.
However, Lachner discloses image data where the anatomical body part is a brain and the exterior part is a cortex ([0004] – “acquiring an atlas dataset representing an atlas of a fibrous structure comprising the neural fibre…the atlas is a generic representation of the fibrous structure comprising generic neural fibres”, [0013] – “The atlas of a brain, for example, can comprise the telencephalon” the telencephalon includes the cortex (exterior part)).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Simon to incorporate the image data and atlas data of Lachner to achieve the same results. One would have motivation to combine because it allows one visualize the location of both ends of a nerve fiber which would aid in the placement of the scalp electrodes of Simon.
Regarding Claim 30, Simon and Lachner disclose all the elements of the claimed invention as cited in claim 22.
Simon further discloses the correspondence measure data is determined by comparing the predetermined stimulation signal to the emitted stimulation signal ([0025] – “the demonstrated ability to vary the evoked potential waveform as a function of the parameters of the electrical stimulus waveform may be used to verify that the vagus nerve is in fact being stimulated”, therefore the parameters of the stimulus are compared to the evoked potential to determine if the nerve is being stimulated).
Regarding Claim 35, Simon and Lachner disclose all the elements of the claimed invention as cited in claim 22.
Simon further discloses a device used for applying the predetermined stimulation signal and a device used for generating the emitted stimulation signal have been time-synchronized ([0062] – “Actual measurement of the potentials is triggered by the activity of the sensory stimulus generator, so that the measured potentials are time-locked relative to the onset of the stimulus”).
Regarding Claim 36, Simon and Lachner disclose all the elements of the claimed invention as cited in claim 22.
Simon further discloses the predetermined stimulation signal and the emitted stimulation signal have a time shift relative to one another ([0062] – “When a transient response EP is measured, the EP waveform ordinarily consists of a series of peaks and valleys relative to the baseline potential, which are characterized by their amplitudes (positive or negative), as well as their times of occurrence relative to the stimulus (their latencies)”).
Regarding Claim 38, Simon and Lachner disclose all the elements of the claimed invention as cited in claim 22.
Conversely Simon does not teach the medical image data has been generated by applying a diffusion-weighted magnetic resonance imaging modality to the anatomical body part.
However, Lachner discloses the medical image data has been generated by applying a diffusion-weighted magnetic resonance imaging modality to the anatomical body part ([0004] – “the nerve indicating dataset relates to the particular patient and is determined from image data obtained using a suitable modality, such as diffusion tensor imaging (DTI)”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Simon to incorporate the DTI imaging of Lachner to achieve the same results. One would have motivation to combine because it comprises “information suitable for identifying the neural fibre in the patient” (Lachner – [0056]) which would aid in the placement of the scalp electrodes of Simon.
Regarding Claim 39, Simon discloses A non-transitory computer-readable storage medium comprising instructions, which when running on at least one processor, causes the at least one processor to perform the steps of ([0092] – “The control unit 330 may also comprise a general purpose computer, comprising one or more CPU, computer memories for the storage of executable computer programs (including the system's operating system)”):
acquiring, at the at least one processor, stimulation signal data describing a predetermined stimulation signal that is applied to the exterior part by a stimulation device ([0026] – “The system comprises software and hardware components allowing it to fix the parameters of the electrical impulses once they have been optimized”, [0027] – “Once the stimulator is properly placed against the skin on the right or left side of the neck of the patient, electrical impulses are applied through the electrodes of the stimulator to the vagus nerve”), based on the exterior part data (Para [0140] – “the corresponding location of the vagus nerve is determined from the ultrasound image. With these preliminary data, it is then possible to infer the location of the vagus nerve relative to the stimulator”), wherein the stimulation signal data describes one or more known physical properties ([0024] – “Parameters of the nerve stimulation impulse that can be varied include certain aspects of the signal, such as the frequency, amplitude (voltage or current), duty cycle and/or the duration of the electrical impulse”);
acquiring, at the at least one processor, check signal data describing an emitted stimulation signal emitted by the at least one nerve fibre in response to application of the predetermined stimulation signal, wherein the check signal data further describes the result of a measurement of one or more physical properties (Abstract – “scalp electrodes that are used to measure EPs that are evoked by that stimulation”, [0010] – “Evoked potentials are physiological voltage differences”, [0025] – “feedback provided by the system's sensors is used to optimize the signal applied to the nerve”);
determining, by the at least one processor, correspondence measure data describing a degree of correspondence between the predetermined stimulation signal and the emitted stimulation signal based on the stimulation signal data and the check signal data ([0025] – “the demonstrated ability to vary the evoked potential waveform as a function of the parameters of the electrical stimulus waveform may be used to verify that the vagus nerve is in fact being stimulated”, therefore a correspondence can be measured to determine if the vagus nerve is being stimulated), wherein determining the correspondence measure data includes comparing the one or more known physical properties described by the stimulation signal data to one or more physical properties described by the check signal data ([0025] – “the demonstrated ability to vary the evoked potential waveform as a function of the parameters of the electrical stimulus waveform may be used to verify that the vagus nerve is in fact being stimulated”, [0024] – “Parameters of the nerve stimulation impulse that can be varied include certain aspects of the signal, such as the frequency, amplitude (voltage or current), duty cycle and/or the duration of the electrical impulse”, [0010] – “Evoked potentials are physiological voltage differences”);
determining, by the at least one processor, whether the at least one nerve fibre was stimulated by application of the predetermined stimulation signal based on the degree of correspondence ([0025] – “the demonstrated ability to vary the evoked potential waveform as a function of the parameters of the electrical stimulus waveform may be used to verify that the vagus nerve is in fact being stimulated”, therefore a correspondence can be measured to determine if the vagus nerve is being stimulated); and 
determining, by the at least one processor, whether the stimulation device is correctly placed relative to the at least one nerve fibre based on the correspondence measure data ([0025] – “the demonstrated ability to vary the evoked potential waveform as a function of the parameters of the electrical stimulus waveform may be used to verify that the vagus nerve is in fact being stimulated”, therefore a correspondence can be measured to determine if the vagus nerve is being stimulated, [0123] – “Once the stimulator has been preliminarily positioned, testing may be performed in order to ascertain that the position is correct”).
Conversely Simon does not teach acquiring, at the at least one processor, medical image data describing a digital image of the anatomical body part, wherein the anatomical body part contains at least one nerve fibre extending in a direction between an internal part of the anatomical body part and a substantially exterior part of the anatomical body part; 
acquiring, at the at least one processor, atlas data describing an image-based model of the anatomical body part including a representation of the at least one nerve fibre; 
determining, by the at least one processor, exterior part data describing an association between the exterior part and the at least one nerve fibre by transforming and fusing the medical image data and the atlas data; 
wherein the medical image data, represented by at least one of a pixel or a voxel, is mapped to the atlas data in a positional reference system, to generate the exterior part data;
However Lachner discloses acquiring, at the at least one processor, medical image data describing a digital image of the anatomical body part, wherein the anatomical body part contains at least one nerve fibre extending in a direction between an internal part of the anatomical body part and a substantially exterior part of the anatomical body part ([0004] – “the nerve indicating dataset relates to the particular patient and is determined from image data obtained using a suitable modality”, Lachner disclose the imaging data being mapped to atlas data and Para [0013] refers to atlases for many parts of the body including the brain therefore it can be interpreted the medical imaging data would also be an image of the anatomical body part, additionally one of ordinary skill in the art would recognize that the brain would contain at least on nerve fiber extending in a direction between an internal part of the brain and a substantially exterior part of the brain); 
acquiring, at the at least one processor, atlas data describing an image-based model of the anatomical body part including a representation of the at least one nerve fibre ([0004] – “acquiring an atlas dataset representing an atlas of a fibrous structure comprising the neural fibre…the atlas is a generic representation of the fibrous structure comprising generic neural fibres”); 
determining, by the at least one processor, exterior part data describing an association between the exterior part and the at least one nerve fibre by transforming and fusing the medical image data and the atlas data ([0005] – “A third step of the method relates to calculating a matched atlas dataset by registering the atlas dataset with the nerve indicating dataset. In this step, the generic fibrous structure of the atlas is adapted to the anatomy of the patient”, [0014] – “The imaging methods are in particular used for medical diagnostics” therefore it can be interpreted the images are displayed, [0013] – “The atlas of a brain, for example, can comprise the telencephalon” the telencephalon includes the cortex, a registration of the atlas data to the nerve indicating dataset (medical image data) would show the exterior part of the anatomical body part in relation to the nerve fibers therefore exterior part data is determined); 
wherein the medical image data, represented by at least one of a pixel or a voxel, is mapped to the atlas data in a positional reference system, to generate the exterior part data ([0013] – “the atlas is matched to medical image data, and the image data are compared with the matched atlas in order to assign a point (a pixel or voxel) of the image data to an object of the matched atlas”, a registration of the atlas data to the nerve indicating dataset (medical image data) would show the exterior part of the anatomical body part in relation to the nerve fibers therefore exterior part data is generated);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Simon to incorporate the image data and atlas data of Lachner to achieve the same results. One would have motivation to combine because it allows one visualize the location of both ends of a nerve fiber which would aid in the placement of the stimulation device of Simon. 
Regarding Claim 40, Simon discloses A medical system for determining a stimulation of a nerve fibre disposed in an anatomical body part of a patient's body ([0023] – “The present invention is concerned primarily with systems, devices and methods for the treatment of medical disorders”, [0025] – “the electrical stimulus waveform may be used to verify that the vagus nerve is in fact being stimulated”), the system comprising:
at least one computer having at least one processor and associated memory, the memory storing instructions which, when executed on the at least one processor ([0092] – “The control unit 330 may also comprise a general purpose computer, comprising one or more CPU, computer memories for the storage of executable computer programs (including the system's operating system)”), causes the at least one processor to:
acquire at the at least one processor, stimulation signal data describing a predetermined stimulation signal that is applied to the exterior part by a stimulation device ([0026] – “The system comprises software and hardware components allowing it to fix the parameters of the electrical impulses once they have been optimized”, [0027] – “Once the stimulator is properly placed against the skin on the right or left side of the neck of the patient, electrical impulses are applied through the electrodes of the stimulator to the vagus nerve”), based on the exterior part data (Para [0140] – “the corresponding location of the vagus nerve is determined from the ultrasound image. With these preliminary data, it is then possible to infer the location of the vagus nerve relative to the stimulator”), wherein the stimulation signal data describes one or more known physical properties ([0024] – “Parameters of the nerve stimulation impulse that can be varied include certain aspects of the signal, such as the frequency, amplitude (voltage or current), duty cycle and/or the duration of the electrical impulse”);
acquire, at the at least one processor, check signal data describing an emitted stimulation signal emitted by the at least one nerve fibre in response to application of the predetermined stimulation signal, wherein the check signal data further describes the result of a measurement of one or more physical properties (Abstract – “scalp electrodes that are used to measure EPs that are evoked by that stimulation”, [0010] – “Evoked potentials are physiological voltage differences”, [0025] – “feedback provided by the system's sensors is used to optimize the signal applied to the nerve”);
determine, by the at least one processor, correspondence measure data describing a degree of correspondence between the predetermined stimulation signal and the emitted stimulation signal based on the stimulation signal data and the check signal data ([0025] – “the demonstrated ability to vary the evoked potential waveform as a function of the parameters of the electrical stimulus waveform may be used to verify that the vagus nerve is in fact being stimulated”, therefore a correspondence can be measured to determine if the vagus nerve is being stimulated), wherein determining the correspondence measure data includes comparing the one or more known physical properties described by the stimulation signal data to one or more physical properties described by the check signal data ([0025] – “the demonstrated ability to vary the evoked potential waveform as a function of the parameters of the electrical stimulus waveform may be used to verify that the vagus nerve is in fact being stimulated”, [0024] – “Parameters of the nerve stimulation impulse that can be varied include certain aspects of the signal, such as the frequency, amplitude (voltage or current), duty cycle and/or the duration of the electrical impulse”, [0010] – “Evoked potentials are physiological voltage differences”);
determining, by the at least one processor, whether the at least one nerve fibre was stimulated by application of the predetermined stimulation signal based on the degree of correspondence ([0025] – “the demonstrated ability to vary the evoked potential waveform as a function of the parameters of the electrical stimulus waveform may be used to verify that the vagus nerve is in fact being stimulated”, therefore a correspondence can be measured to determine if the vagus nerve is being stimulated); and 
determining, by the at least one processor, whether the stimulation device is correctly placed relative to the at least one nerve fibre based on the correspondence measure data ([0025] – “the demonstrated ability to vary the evoked potential waveform as a function of the parameters of the electrical stimulus waveform may be used to verify that the vagus nerve is in fact being stimulated”, therefore a correspondence can be measured to determine if the vagus nerve is being stimulated, [0123] – “Once the stimulator has been preliminarily positioned, testing may be performed in order to ascertain that the position is correct”);
at least one electronic data storage device storing at least one of the medical image data or the atlas data or the predetermined applied stimulation signal data ([0092] – “computer memories for the storage of executable computer programs (including the system's operating system) and the storage and retrieval of data, disk storage devices”, [0084] – “In certain embodiments, the system comprises software and hardware components to fix the parameters of the electrical impulses after they have been optimized”, it is interpreted that if the parameters are being fixed by the software and hardware components they would be stored); and 
a measurement device for measuring the emitted stimulation signal ([0025] – “Sensors used by the invention include one or more electrodes applied to the scalp of the patient, in order to measure the evoked potentials”), the measurement device being operably coupled to the at least one computer for transmitting a signal to the at least one computer corresponding to the check signal data ([0025] – “In another aspect of the invention, feedback provided by the system's sensors is used to optimize the signal applied to the nerve. The use of such feedback is useful in establishing an initial set of stimulation parameter values for an individual patient. Furthermore, the plotting of some feature(s) of the evoked potential waveform as a function of the varied parameters of the electrical stimulation waveform may be used to characterize the electrophysiology of the individual patient”, it can be interpreted the feedback from the sensors is coupled to the computer to optimize the applied signal and plotting features), 
wherein the at least one computer is operably coupled to the at least one electronic data storage device for acquiring, from the at least one electronic data storage device, at least one of the medical image data or the atlas data or the predetermined applied stimulation signal data ([0092] – “The control unit 330 may also comprise a general purpose computer, comprising one or more CPU, computer memories for the storage of executable computer programs (including the system's operating system) and the storage and retrieval of data, disk storage devices”, [0084] – “In certain embodiments, the system comprises software and hardware components to fix the parameters of the electrical impulses after they have been optimized”, it is interpreted that if the parameters are being fixed by the software and hardware components they would be stored in the storage of the computer).
Conversely Simon does not teach acquire, at the at least one processor, medical image data describing a digital image of the anatomical body part, wherein the anatomical body part contains at least one nerve fibre extending in a direction between an internal part of the anatomical body part and a substantially exterior part of the anatomical body part; 
acquire, at the at least one processor, atlas data describing an image-based model of the anatomical body part including a representation of the at least one nerve fibre; 
determine, by the at least one processor, exterior part data describing an association between the exterior part and the at least one nerve fibre by transforming and fusing the medical image data and the atlas data; 
wherein the medical image data, represented by at least one of a pixel or a voxel, is mapped to the atlas data in a positional reference system, to generate the exterior part data;
However Lachner discloses acquire, at the at least one processor, medical image data describing a digital image of the anatomical body part, wherein the anatomical body part contains at least one nerve fibre extending in a direction between an internal part of the anatomical body part and a substantially exterior part of the anatomical body part ([0004] – “the nerve indicating dataset relates to the particular patient and is determined from image data obtained using a suitable modality”, Lachner disclose the imaging data being mapped to atlas data and Para [0013] refers to atlases for many parts of the body including the brain therefore it can be interpreted the medical imaging data would also be an image of the anatomical body part, additionally one of ordinary skill in the art would recognize that the brain would contain at least on nerve fiber extending in a direction between an internal part of the brain and a substantially exterior part of the brain); 
acquire, at the at least one processor, atlas data describing an image-based model of the anatomical body part including a representation of the at least one nerve fibre ([0004] – “acquiring an atlas dataset representing an atlas of a fibrous structure comprising the neural fibre…the atlas is a generic representation of the fibrous structure comprising generic neural fibres”); 
determine, by the at least one processor, exterior part data describing an association between the exterior part and the at least one nerve fibre by transforming and fusing the medical image data and the atlas data ([0005] – “A third step of the method relates to calculating a matched atlas dataset by registering the atlas dataset with the nerve indicating dataset. In this step, the generic fibrous structure of the atlas is adapted to the anatomy of the patient”, ([0014] – “The imaging methods are in particular used for medical diagnostics” therefore it can be interpreted the images are displayed, [0013] – “The atlas of a brain, for example, can comprise the telencephalon” the telencephalon includes the cortex, a registration of the atlas data to the nerve indicating dataset (medical image data) would show the exterior part of the anatomical body part in relation to the nerve fibers therefore exterior part data is determined); 
wherein the medical image data, represented by at least one of a pixel or a voxel, is mapped to the atlas data in a positional reference system, to generate the exterior part data ([0013] – “the atlas is matched to medical image data, and the image data are compared with the matched atlas in order to assign a point (a pixel or voxel) of the image data to an object of the matched atlas”, a registration of the atlas data to the nerve indicating dataset (medical image data) would show the exterior part of the anatomical body part in relation to the nerve fibers therefore exterior part data is generated);
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Simon to incorporate the image data and atlas data of Lachner to achieve the same results. One would have motivation to combine because it allows one visualize the location of both ends of a nerve fiber which would aid in the placement of the stimulation device of Simon. 
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Simon (WO2015138981) and Lachner (US20150164366) as applied to claim 22 above, and further in view of Neuvonen (US20130178693).
Regarding Claim 24, Simon and Lachner disclose all the elements of the claimed invention as cited in claim 22.
Conversely Simon does not teach the association between the exterior part and the at least one nerve fibre comprises at least one of a relative position between the exterior part and the at least one nerve fibre or a nerve stimulus-propagating connection between the exterior part and the at least one nerve fibre.
However Neuvonen discloses the association between the exterior part and the at least one nerve fibre comprises at least one of a relative position between the exterior part and the at least one nerve fibre or a nerve stimulus-propagating connection between the exterior part and the at least one nerve fibre (Fig. 7 shows the association between the exterior part and the nerve fiber with the nerve stimulus-propagating connection between the exterior part and the nerve fiber, Para [0063] – “The figure shows representatively how white matter fibers 740 link the location of the E-field hot spot, which is at or near the surface of the brain, to a deep target 750 within the brain”).
Lachner is an analogous art considering it is in the field of nerve stimulation.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Simon to incorporate the relative position of Neuvonen to achieve the same results. One would have motivation to combine because it allows one visualize the location of both ends of a nerve fiber and therefore determine the best placement for a sensor and stimulator. 
Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Simon (WO2015138981) and Lachner (US20150164366) as applied to claim 22 above, and further in view of Gupta (US20130268019).
Regarding Claim 31, Simon and Lachner disclose all the elements of the claimed invention as cited in claim 22.
Conversely Simon does not teach reaction signal data describing a reaction signal of the anatomical body part in reaction to the predetermined applied stimulation signal is determined, and wherein the correspondence measure data is determined further based on the reaction signal data.
However, Gupta discloses reaction signal data describing a reaction signal of the anatomical body part in reaction to the applied stimulation signal is determined, and wherein the correspondence measure data is determined further based on the reaction signal data (Para [0084] – “FIG. 4 is conceptual plot illustrating the influence of example sub-activation threshold electrical stimulation in terms of amplitude per unit time. Solid line 72 represents the bioelectrical brain signal exhibited by neurons at a given tissue site in brain 28 of patient 12. Dashed-line 76 represents the disruption of bioelectrical brain signal 72 due to the delivery of electrical stimulation to brain 28 from IMD 16 via one or more electrodes 26.  Although the amplitude of the electrical signal is increased due the delivery of electrical stimulation, the disruption does not cause the electrical signal to exceed activation threshold 74 for a particular patient or for a group of patients.”, the recognition of the electrical signal increase due to the delivery of electrical stimulation is interpreted as a comparison therefore a correspondence measure is determined).

    PNG
    media_image1.png
    610
    403
    media_image1.png
    Greyscale

Gupta is an analogous art considering it is in the field of nerve stimulation.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Simon to incorporate the reaction signal data of Gupta to achieve the same results. One would have motivation to combine because “as indicated in FIG. 4, the electrical stimulation still disrupts the electrical activity (e.g., in a manner that allows for desynchronization and/or synchronization of pathological electrical activity exhibited at the tissue site) of the neurons at the tissue site” (Gupta - Para [0084]), therefore the reaction data in Fig.4 allows one to determine if the electric stimulation provides the wanted results. 
Claims 32 and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Simon (WO2015138981), Lachner (US20150164366), and Gupta (US 20130268019 A1) as applied to claim 31 above, and further in view of Mercanzini (US20110295350).
Regarding Claim 32, Simon, Lachner, and Gupta disclose all the elements of the claimed invention as cited in claims 22 and 31.
Conversely Simon does not teach the reaction signal is described by an impedance-related quantity, and wherein the method comprises:
acquiring, at the at least one processor, stimulation impedance data describing an impedance of the anatomical body part while the predetermined applied stimulation signal is being applied;
determining, by the at least one processor, impedance change data describing a comparison of a time-dependent change of the impedance while the predetermined applied stimulation signal is being applied to the anatomical body part based on the stimulation impedance data and the stimulation signal data.
However, Mercanzini discloses the reaction signal is described by an impedance-related quantity (Para [0061] – “the peak resistance frequency detector 137 receives measured impedance values from the impedance analyzer 128 (these values may be read from memory 134 when stored therein) and identifies from these values a peak resistance frequency associated with the measured impedance”), and wherein the method comprises:
acquiring, at the at least one processor, stimulation impedance data describing an impedance of the anatomical body part while the predetermined applied stimulation signal is being applied (Para [0052] – “In some embodiments, the stimulator 124 includes a signal router 126 as shown for selectively coupling one or more of the impedance analyzer 128 and the stimulator 130 to one or more microelectrodes 122”, Para [0059] – “The exemplary impedance spectroscopy sweep was performed at one microelectrode site between 100 Hz and 1 MHz. This sweep includes the neurologically relevant frequency range depending upon a selected neurological target. In some embodiments, a frequency range can be selected from about 100 Hz or less to about 10 kHz”, therefore it is interpreted the impedance analyzer preforms an impedance spectroscopy sweep while stimulation signal is being applied to capture impedances at certain selected frequency ranges);
determining, by the at least one processor, impedance change data describing a comparison of a time-dependent change of the impedance while the predetermined applied stimulation signal is being applied to the anatomical body part based on the stimulation impedance data and the stimulation signal data (Para [0067] – “As the electrical impedance of the microelectrode-tissue interface depends at least in part on the tissue immediately surrounding the microelectrode, such variations due to the changing encapsulation layer will result in corresponding variations to the measured impedance”, Para [0061] – “the peak resistance frequency detector 137 receives measured impedance values from the impedance analyzer 128 (these values may be read from memory 134 when stored therein) and identifies from these values a peak resistance frequency associated with the measured impedance determined to be the closest to a pure resistor”, therefore the peak resistance frequency detector identifies a change in impedance and therefor it is interpreted a current impedance value is compared to the previous to determine the peak resistance frequency).
Mercanzini is an analogous art considering it is in the field of nerve stimulation.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Simon to incorporate the impedance measurement of Mercanzini to achieve the same results. One would have motivation to combine because “it is possible to identify a preferred frequency for each microelectrode at which the electrical impedance of the microelectrode is most resistive and least capacitive given the surrounding tissue” (Mercanzini - Para [0040]). 
Regarding Claim 33, Simon, Lachner, Gupta, and Mercanzini disclose all the elements of the claimed invention as cited in claims 22, 31, and 32.
Conversely Simon does not teach the nerve fibre stimulation data is determined based on the impedance comparison data.
However, Mercanzini discloses the nerve fibre stimulation data is determined based on the impedance comparison data (Para [0061] – “the peak resistance frequency detector 137 receives measured impedance values from the impedance analyzer 128 (these values may be read from memory 134 when stored therein) and identifies from these values a peak resistance frequency associated with the measured impedance… A simple look up, or comparison operation can be performed on the stored data to identify the phase angle having a minimum absolute value”, therefore a comparison is made between previous impedance values to determine a frequency value, Para [0062] – “The executive process 131 initiates the stimulator 124 through the instrument controller 138 to provide a stimulation signal at or about the peak resistance frequency for the selected at least one microelectrode 122”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Simon to incorporate the impedance measurement of Mercanzini to achieve the same results. One would have motivation to combine because “it is possible to identify a preferred frequency for each microelectrode at which the electrical impedance of the microelectrode is most resistive and least capacitive given the surrounding tissue” (Mercanzini - Para [0040]). 
Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Simon (WO2015138981), Lachner (US20150164366), and Gupta (US20130268019) as applied to claim 31 above, and further in view of Molnar (US20110264165A1).
Regarding Claim 34, Simon, Lachner and Gupta disclose all the elements of the claimed invention as cited in claims 22 and 31.
Conversely Simon does not teach the reaction signal is described by a comparison measure in the spectral domain, and wherein the method comprises:
acquiring, at the at least one processor, stimulation signal spectrum data describing a power spectrum of an electric signal effected by the predetermined applied stimulation signal while predetermined the applied stimulation signal is being applied;
determining, by the at least one processor, spectral comparison data describing a comparison of the power spectrum based on the stimulation signal spectrum data and the stimulation signal data.
However, Molnar discloses the reaction signal is described by a comparison measure in the spectral domain (Fig. 19E shows a graph of power distribution for three different sets of electrodes therefore the reaction can be compared), and wherein the method comprises:
acquiring, at the at least one processor, stimulation signal spectrum data describing a power spectrum of an electric signal effected by the predetermined applied stimulation signal while the predetermined applied stimulation signal is being applied (Fig. 19E shows a graph of power distribution for three different sets of electrodes therefore the reaction can be compared, Para [0042] – “The power level may be determined based on, for example, a spectral analysis of a bioelectrical brain signal. The spectral analysis may indicate the distribution over frequency of the power contained in a signal based on a finite set of data”);
determining, by the at least one processor, spectral comparison data describing a comparison of the power spectrum based on the stimulation signal spectrum data and the stimulation signal data.  (Fig. 19E shows a graph of power distribution for three different sets of electrodes therefore the reaction can be compared, Para [0042] – “The power level may be determined based on, for example, a spectral analysis of a bioelectrical brain signal. The spectral analysis may indicate the distribution over frequency of the power contained in a signal based on a finite set of data”)
Molnar is an analogous arts considering it is in the field of nerve stimulation.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Simon to incorporate the reaction Molnar to achieve the same results. One would have motivation to combine because “therapy system 10 may provide therapy to manage symptoms of other patient conditions, such as, but not limited to, seizure disorders (e.g., epilepsy) or mood (or psychological) disorders (e.g., major depressive disorder (MDD), bipolar disorder, anxiety disorders, post traumatic stress disorder, dysthymic disorder or obsessive-compulsive disorder (OCD)” (Molnar - Para [0026]). 
Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Simon (WO2015138981) and Lachner (US20150164366), as applied to claim 36 above, and further in view of Cabrerizo (US20160015994).
Regarding Claim 37, Simon and Lachner disclose all the elements of the claimed invention as cited in claims 22 and 36.
Conversely Simon does not teach the atlas data comprises information corresponding to an expected temporal relationship between the predetermined applied stimulation signal and the emitted stimulation signal, and wherein that information is compared to the predetermined temporal relationship in order to deduce, by the at least one processor, physiological information based on the result of the comparison.
However Cabrerizo discloses the atlas data comprises information corresponding to an expected temporal relationship between the predetermined applied stimulation signal and the emitted stimulation signal, and wherein that information is compared to the predetermined temporal relationship in order to deduce, by the at least one processor, physiological information based on the result of the comparison (para [0065] – “engineers, scientists, and clinicians can visualize and delineate functional mappings of the brain with high accuracy. Moreover, due to the integration of TBS detection with a TMS machine, precise analysis and interpretation of the TBS detected tremor signal provide a more complete assessment of a given patient ensuring harmony between non-invasive brain stimulation through magnetic waves and the TBS detected tremor signal. Such a multimodal system allows for the appropriate timing for safe delivery of the brain stimulation, while continuously monitoring the TBS detected tremor signal”, therefore it is interpreted the functional mappings [atlas image] is used for analysis and assessment of the timing of the brain stimulation, given the fact tremors are related abnormal brain wave activity, by continuously monitoring the tremor signal it is interpreted the stimulation applied is monitored and compared to a predetermined temporal relationship, and by monitoring the tremor signal physiological information is deduced).
Cabrerizo is an analogous art considering it is in the field of nerve stimulation.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Simon to incorporate the temporal relationship of Cabrerizo to achieve the same results. One would have motivation to combine because “TMS causes depolarization or hyperpolarization in the neurons of the brain and can be used to investigate causality in the brain-behavior relationship.” (Cabrerizo - Para [0004]). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RENEE C LANGHALS whose telephone number is (571)272-6258.  The examiner can normally be reached on Mon.-Thurs. alternate Fridays 8:30-6. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Koharski can be reached on (571)-272-7230.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/R.C.L./               Examiner, Art Unit 3793                                                                                                                                                                                         /JASON M IP/Primary Examiner, Art Unit 3793